tax_exempt_and_government_entities_division department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date release number release date legend oe wate eidesieap gg airesy see ee in org address taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated february 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you must establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals your assets inured to the benefit of your president for his personal_use sec_501 precludes federal_income_tax exemption if net_earnings inure to the benefit of private shareholders or individuals because sec_501 prohibits inurement of earnings your exempt status is hereby revoked effective january 20xx contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication ax beep en government entities division org address department of the treasury internal_revenue_service tax exempt government entities commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely nanette m downing director eo examinations letter catalog number 34809f form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx legend org - organization name president - president companies g xx - date state - state city - city vice-president - vice president cco-1 co-2 co-3 issue is org inc operating exclusively for charitable purposes described in internal_revenue_code irc sec_501 facts org was incorporated on november 20xx in the state of state their articles of incorporation were stamped by the secretary of state of state on november 20xx the organization was recognized as being exempt from the federal income under sec_501 of the internal_revenue_code on february 20xx with a foundation status of a at the end of their advanced ruling period their foundation status remained the same the purpose of the organization is to solicit donations of clothing household_items food and furniture for distribution to those individuals or families living below the poverty_line or in a family or financial crisis the organization recruits churches within the organization’s zip code zip code to help with collecting and distributing the organization prepares a weekly mailing list of all garage and estate sales in the co-1 and co-2 a free publication the organization also solicits ads to the public for their donated vehicle program the proceeds from the sale of donated items and the motor_vehicle auctions goes towards the purchase of food to restock their food bank gift cards from local grocery stores and their operational expenses individuals that ask for assistance are first required to fill out an application the application is then reviewed by one of the staff assistants who then decide on how much assistance is to be given the assistance can either be for clothing furniture and or food gift cards this was especially evident in 20xx after hurricane ike ravaged the greater city area many low-income residents lost clothing furniture and food due to the storm and org helped out a large number of those citizens the applications for assistance for calendar_year 20xx were reviewed by the examining agent each application showed the name address and what type of assistance was being requested attached to each approved application was the type of assistance granted ie clothing furniture and or food cards org is a valuable source of assistance for the low income residents in the area bank statements and the check register were examined during our audit the last week of september 20xx the bank statements and check registers revealed a lot of questionable expenses when i returned to the office i completed a work paper entering each questionable purchase on october 20xx i held a phone interview with president and his representative since president was not at the audit in september and asked him about some of the charges made form acrev department of the treasury - internal_revenue_service page -1- department of the ‘treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended december 20xx to the organization’s account the few that i asked him about most notably the hospital bills rent for an apartment purchases at co-3 and maid service were purchases made by president except for the maid services the maid service was purchased by the late vice president the vice-president of the organization at the time the maid service was for vice president’s personal_residence after our conversation i decided to do a more in depth review of the bank statements after the completion of my in depth review of the 20xx monthly bank statements i picked for months to send to the organization’s representative i spoke with the representative on december 20xx and told her that i was faxing her the four months of transactions and i would like to schedule another phone with her and president for january 20xx she agreed on january 20xx i spoke with the representative only as president was not in attendance we discussed the expenses and we concluded that all of the grocery store gas station auto parts stores toll tag charges and auto insurance purchases would be disregarded as personal for president because the organization does own several trucks with which to pick-up and or deliver furniture and clothing the grocery store purchases were to re-supply the food bank and purchase gift cards the auto part store purchases were made because some of the donated vehicles were not in running condition as for the gas station auto insurance and toll tag purchases these were for the organization’s vehicles before our conversation ended i told the representative that i would remove all aforementioned charges and send her all twelve months of charges that needed further substantiation the final work papers included in this report for these charges are categorized as follows cash withdrawals department and supply stores food and entertainment loans and pay by phone charges medical and pharmacies unknown transactions and miscellaneous and utilities law sec_501 provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 provides in pertinent part that an organization must be organized and operated exclusively for religious charitable or educational_purposes and no part of its net earings may inure to the benefit of any private_shareholder_or_individual sec_501 are corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_6001 provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and form a rev department of the treasury - internal_revenue_service page -2- for a name of taxpayer org explanation of items department of the treasury- internal_revenue_service schedule no or exhibit year period ended december 20xx comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_a_-1 states that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization the word shareholder as used here does not have the same meaning as it does in a for-profit corporation an exempt_organization cannot have shareholders or it would not meet the organizational_test however these are terms that congress gave us sec_1_501_c_3_-1 provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose further it provides that an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision of this form acrev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended december 20xx subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests this group of individuals is generally referred to as insiders ’ this regulation places the burden_of_proof on the organization to demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the operational_test must meet the following three requirements engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 and sec_1_501_c_3_-1 not allow its net_earnings to inure to the benefit of private shareholders or individuals sec_1_501_c_3_-1 not engage in substantial lobbying activity sec_1 c - c and not engage in any political activity sec_1_501_c_3_-1 if an organization fails to comply with any of these requirements it will fail the operational_test and lose its sec_501 exemption revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax revrul_78_232 c bdollar_figure explains that in the instant case the money deposited by the taxpayer in the abc church account was used or available for use for the taxpayer’s benefit the taxpayer had complete control and enjoyment of the money and it was used to maintain the taxpayer’s accustomed standard of living under the circumstances no portion of the amounts deposited by the taxpayer in the abc church account can be identified as for the exclusive benefit of the organization form a rrev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended december 20xx church by mail inc v commissioner of internal revenue 765_f2d_1387 a f t r 2d ustc p the dispositive issue in this case is whether the church meets the operational_test imposed by sec_501 the treasury regulations specify three criteria for this requirement first the organization must be primarily engaged in activities which accomplish one or more of the exempt purposes specified in sec_501 so that it is operated exclusively for exempt purposes sec_1 c - c second the organization's net_earnings must not be distributed in whole or in part to the benefit of private shareholders or individuals the tax_court upheld the commissioner's determination holding that the church was operated for the non-exempt purpose of providing a market for twentieth's services and a substantial if not principal purpose of the church's operations was to generate income for the private benefit of reverend ewing and reverend mcelrath and their respective families in 640_fsupp_96 u s dist due to the taxpayer's failure to keep adequate_records the court held that the taxpayer failed to sustain its burden to show that it was qualified for federal tax exemption as a corporation organized and operated exclusively for religious and charitable purposes as required under sec_501 c and that it was further qualified to receive deductible charitable_contributions under sec_170 the court found that as a prerequisite to an sec_6033 filing exemption it was necessary for the taxpayer to show it qualified as an sec_501 c organization which it could not john marshall law school v u s wl a f t r 2d ustc p ct_cl trial div date no in its determination_letter the irs stated that it had considered numerous items pertaining to the fiscal years ended date to date including but not limited to payments by john marshall law school jmls for fenster family automobiles education and travel_expenses insurance policies basketball and hockey tickets membership in a private eating establishment membership in a health spa interest-free loans home repairs personal household furnishings and appliances and golfing equipment john marshall law school hereinafter plaintiff argued that all the expenses_incurred by the organization were ordinary and necessary in furtherance of their exempt_purpose the term ‘net earnings' in the inurement-of-benefit clause of sec_501 has been construed to permit an organization to incur ordinary and necessary expenses in the course of its operations without losing its tax-exempt status the issue therefore is whether or not the expenditures plaintiff paid to or on behalf of the fenster family were ordinary and necessary to plaintiff operations also the burden_of_proof was on plaintiff to establish that the grounds set forth in determination_letter and the resulting revocation of notice of exemption was erroneous ultimately the court decided that their jurisdiction was limited to a review of error for the service’s revocation of plaintiff's favorable tax-exempt ruling the burden of establishing form acrev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer org explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx whether the plaintiff is an organization described in sec_501 furthermore rests with the plaintiff it is the courts decision that the commissioner of internal revenue’s revocation of plaintiff's notices of exemption for the years through was correct in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes also the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university taxpayer’s position the taxpayer has agreed to revocation and will sign form_6018 governments position org a corporation recognized by the internal_revenue_service as being exempt from federal_income_tax under internal_revenue_code sec_501 and having a foundation status of b a vi must pass two tests in order to continue its exempt status the first test the organizational_test relates to the organization’s organizational documents this test can only be satisfied if the written documents prepared at the time of the organization’s formation meets the requirements of the regulations an organizational document must meet requirements in both form and language org satisfied the organizational requirement by having their articles of incorporation formed under the state of state’ non-profit corporation law their articles of incorporation were stamped received by the secretary of state of state org also satisfied the language requirement by having an acceptable purpose clause powers clause and although not needed in the state of state a dissolution clause to establish that org operates primarily in activities which accomplish its exempt purposes the organization must establish that no more than an insubstantial part of its activities does not further an exempt_purpose sec c -1 c income_tax regs the presence of a single substantial nonexempt purpose destroys the exemption regardless of the number or importance of the exempt purposes better business bureau v united_states while org is not an action_organization it has failed to comply with the first two conditions of the operational_test because of the egregious usage of the organization’s assets for private benefit a c ’s assets are required to be irrevocably dedicated to their exempt_purpose s sec_1 c -1 b the inurement prohibition serves to prevent the individuals who operate the organization from siphoning off any of a charity's income or assets for personal_use form arev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended december 20kx an organization is described in sec_501 only if no part of its net_earnings inures to the benefit of any private shareholder the inurement prohibition is designed to insure that organization’s assets are dedicated to exclusively furthering public purposes an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals inurement can take the form of questionable transactions that have no causal relationship to the organization's exempt purposes but result in some benefit to an insider the insider president is in a position to exercise control_over the organization's net_earnings as if they were his own by using them at will rather than within the limitations of a fiduciary capacity in effect president is using the public's net_earnings for his own benefit by using the organization's assets president has breached the private_inurement prohibition see john marshall law school v u s although the requirements for finding inurement or private benefit are similar inurement and private benefit differ in two key respects the first is that even a minimal amount of inurement results in disqualification for exempt status whereas private benefit must be more than quantitatively or qualitatively incidental in order to jeopardize tax exempt status the second is that inurement only applies to insiders individuals whose relationship with an organization offers them an opportunity to make use of the organization’s income or assets for personal gain whereas private benefit may accrue to anyone org has failed the operational requirement inurement in using a substantial amount of the organization’s assets for personal gain as discussed in sec_1_501_c_3_-1 transaction the transaction results in inurement because it provides a disproportionate benefit to an insider president is considered an insider private_inurement may be as straightforward as a cash payment to an insider when the organization has no obligation to pay put simply inurement is the use of an exempt organization’s assets to benefit an individual s connected to it on a personal level as a result such use means the organization does not exclusively serve the public note that the payment of personal expenses of an insider that the organization did not characterize as compensation at the time of payment may constitute inurement even when if added to compensation the total amount of compensation would be reasonable _inurement can take the form of any as in the case of john marshall law school v u s the assets of org inured to the private benefit of president an officer of org the internal_revenue_code and regulations provide that an organization exempt under sec_501 can not allow its assets to benefit private interests an organization that allows their assets to benefit private interests is not exempt the not more than an insubstantial part of its activities standard of sec_1 c - c of the regulations can be understood by reference to better business bureau v united_states 316_us_279 which held that an organization which engaged in some educational activity but pursued nonprofit goals outside the scope of the statute was not exempt under sec_501 of the code the court stated that an organization is not operated exclusively for charitable purposes if it has a single noncharitable purpose that is substantial in nature this is form acrev department of the treasury - internal_revenue_service page -7- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended december 20xx true regardless of the number or importance of the organization's charitable purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations which further goals outside the scope of sec_501 there was no calendar of events for when the auctions took place how many vehicles were sold and the revenue received no billing information and no log books were kept as to where and when the pick ups and deliveries took place sec_6001 requires that every person liable for any_tax imposed by the code shall keep adequate_records org failed or lost to keep such records as required by this code section also sec_6033 requires every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements conclusion in the case of org the primary activity is to use the assets of the organization for personal gain org does not qualify for exemption from federal_income_tax as an organization described in sec_501 of the code because of the egregious nature as to which the assets of the organization were used for personal gain consequently we are proposing that org exemption from federal_income_tax be revoked as of january 20xx please file u s_corporation income_tax return form_1120 for tax periods ending december 20xx december 20xx and december 20xx contributions to your organization are not deductible under irc code sec_170 if you agree with our decision please sign and return form_6018 in the enclosed envelope if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position form 886-avrev department of the treasury - internal_revenue_service page -8- ronn a department of the treasury- internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx legend org - organization name president - president companies s xx - date state - state city - city vice-president - vice president co-1 co-2 co-3 issue is org inc operating exclusively for charitable purposes described in internal_revenue_code irc sec_501 facts org was incorporated on november 20xx in the state of state their articles of incorporation were stamped by the secretary of state of state on november 20xx the organization was recognized as being exempt from the federal income under sec_501 of the internal_revenue_code on february 20xx with a foundation status of a at the end of their advanced ruling period their foundation status remained the same the purpose of the organization is to solicit donations of clothing household_items food and furniture for distribution to those individuals or families living below the poverty_line or in a family or financial crisis the organization recruits churches within the organization’s zip code zip code to help with collecting and distributing the organization prepares a weekly mailing list of all garage and estate sales in the co-1 and co-2 a free publication the organization also solicits ads to the public for their donated vehicle program the proceeds from the sale of donated items and the motor_vehicle auctions goes towards the purchase of food to restock their food bank gift cards from local grocery stores and their operational expenses individuals that ask for assistance are first required to fill out an application the application is then reviewed by one of the staff assistants who then decide on how much assistance is to be given the assistance can either be for clothing furniture and or food gift cards this was especially evident in 20xx after hurricane ike ravaged the greater city area many low-income residents lost clothing furniture and food due to the storm and org helped out a large number of those citizens the applications for assistance for calendar_year 20xx were reviewed by the examining agent each application showed the name address and what type of assistance was being requested attached to each approved application was the type of assistance granted ie clothing furniture and or food cards org is a valuable source of assistance for the low income residents in the area bank statements and the check register were examined during our audit the last week of september 20xx the bank statements and check registers revealed a lot of questionable expenses when i returned to the office i completed a work paper entering each questionable purchase on october 20xx i held a phone interview with president and his representative since president was not at the audit in september and asked him about some of the charges made form acrev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended december 20kx to the organization’s account the few that i asked him about most notably the hospital bills rent for an apartment purchases at co-3 and maid service were purchases made by president except for the maid services the maid service was purchased by the late vice president the vice-president of the organization at the time the maid service was for vice president’s personal_residence after our conversation i decided to do a more in depth review of the bank statements after the completion of my in depth review of the 20xx monthly bank statements i picked for months to send to the organization’s representative i spoke with the representative on december 20xx and told her that i was faxing her the four months of transactions and i would like to schedule another phone with her and president for january 20xx she agreed on january 20xx i spoke with the representative only as president was not in attendance we discussed the expenses and we concluded that all of the grocery store gas station auto parts stores toll tag charges and auto insurance purchases would be disregarded as personal for president because the organization does own several trucks with which to pick-up and or deliver furniture and clothing the grocery store purchases were to re-supply the food bank and purchase gift cards the auto part store purchases were made because some of the donated vehicles were not in running condition as for the gas station auto insurance and toll tag purchases these were for the organization’s vehicles before our conversation ended i told the representative that i would remove all aforementioned charges and send her all twelve months of charges that needed further substantiation the final work papers included in this report for these charges are categorized as follows cash withdrawals department and supply stores food and entertainment loans and pay by phone charges medical and pharmacies unknown transactions and miscellaneous and utilities law sec_501 provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 provides in pertinent part that an organization must be organized and operated exclusively for religious charitable or educational_purposes and no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual sec_501 are corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_6001 provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and form acrev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended december 20xx comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_a_-1 states that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization the word shareholder as used here does not have the same meaning as it does in a for-profit corporation an exempt_organization cannot have shareholders or it would not meet the organizational_test however these are terms that congress gave us sec_1_501_c_3_-1 provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose further it provides that an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this form a rev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service explanation of items form_8 a name of taxpayer org schedule no or exhibit year period ended december 20xxk subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests this group of individuals is generally referred to as insiders this regulation places the burden_of_proof on the organization to demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the operational_test must meet the following three requirements engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 and sec_1_501_c_3_-1 not allow its net_earnings to inure to the benefit of private shareholders or individuals sec_1_501_c_3_-1 not engage in substantial lobbying activity sec_1 c - c and not engage in any political activity sec_1_501_c_3_-1 if an organization fails to comply with any of these requirements it will fail the operational_test and lose its sec_501 exemption revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax revrul_78_232 c bdollar_figure explains that in the instant case the money deposited by the taxpayer in the abc church account was used or available for use for the taxpayer’s benefit the taxpayer had complete control and enjoyment of the money and it was used to maintain the taxpayer’s accustomed standard of living under the circumstances no portion of the amounts deposited by the taxpayer in the abc church account can be identified as for the exclusive benefit of the organization form a rev department of the treasury - internal_revenue_service page -4- department of the ‘treasury internal_revenue_service explanation of items form_8 a name of taxpayer org schedule no or exhibit year period ended december 20xx church by mail inc v commissioner of internal revenue 765_f2d_1387 a f t r 2d ustc p the dispositive issue in this case is whether the church meets the operational_test imposed by sec_501 the treasury regulations specify three criteria for this requirement first the organization must be primarily engaged in activities which accomplish one or more of the exempt purposes specified in sec_501 so that it is operated exclusively for exempt purposes sec_1 c - c second the organization's net_earnings must not be distributed in whole or in part to the benefit of private shareholders or individuals the tax_court upheld the commissioner's determination holding that the church was operated for the non-exempt purpose of providing a market for twentieth's services and a substantial if not principal purpose of the church's operations was to generate income for the private benefit of reverend ewing and reverend mcelrath and their respective families in 640_fsupp_96 u s dist due to the taxpayer's failure to keep adequate_records the court held that the taxpayer failed to sustain its burden to show that it was qualified for federal tax exemption as a corporation organized and operated exclusively for religious and charitable purposes as required under sec_501 c and that it was further qualified to receive deductible charitable_contributions under sec_170 the court found that as a prerequisite to an sec_6033 filing exemption it was necessary for the taxpayer to show it qualified as an sec_501 c organization which it could not john marshall law school v u s wl a f t r 2d ustc p ct_cl trial div date no in its determination_letter the irs stated that it had considered numerous items pertaining to the fiscal years ended date to date including but not limited to payments by john marshall law school jmls for fenster family automobiles education and travel_expenses insurance policies basketball and hockey tickets membership in a private eating establishment membership in a health spa interest-free loans home repairs personal household furnishings and appliances and golfing equipment john marshall law school hereinafter plaintiff argued that all the expenses_incurred by the organization were ordinary and necessary in furtherance of their exempt_purpose the term ‘net earnings' in the inurement-of-benefit clause of sec_501 has been construed to permit an organization to incur ordinary and necessary expenses in the course of its operations without losing its tax-exempt status the issue therefore is whether or not the expenditures plaintiff paid to or on behalf of the fenster family were ordinary and necessary to plaintiff operations also the burden_of_proof was on plaintiff to establish that the grounds set forth in determination_letter and the resulting revocation of notice of exemption was erroneous ultimately the court decided that their jurisdiction was limited to a review of error for the service’s revocation of plaintiff's favorable tax-exempt ruling the burden of establishing form avrev department of the treasury - internal_revenue_service page -5- form a name of taxpayer org explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx whether the plaintiff is an organization described in sec_501 furthermore rests with the plaintiff it is the courts decision that the commissioner of internal revenue’s revocation of plaintiff's notices of exemption for the years through was correct in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes also the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university taxpayer’s position the taxpayer has agreed to revocation and will sign form_6018 governments position org a corporation recognized by the internal_revenue_service as being exempt from federal_income_tax under internal_revenue_code sec_501 and having a foundation status of b a vi must pass two tests in order to continue its exempt status the first test the organizational_test relates to the organization’s organizational documents this test can only be satisfied if the written documents prepared at the time of the organization’s formation meets the requirements of the regulations an organizational document must meet requirements in both form and language org satisfied the organizational requirement by having their articles of incorporation formed under the state of state’ non-profit corporation law their articles of incorporation were stamped received by the secretary of state of state org also satisfied the language requirement by having an acceptable purpose clause powers clause and although not needed in the state of state a dissolution clause to establish that org operates primarily in activities which accomplish its exempt purposes the organization must establish that no more than an insubstantial part of its activities does not further an exempt_purpose sec c -1 c income_tax regs the presence of a single substantial nonexempt purpose destroys the exemption regardless of the number or importance of the exempt purposes better business bureau v united_states while org is not an action_organization it has failed to comply with the first two conditions of the operational_test because of the egregious usage of the organization’s assets for private benefit a c ’s assets are required to be irrevocably dedicated to their exempt_purpose s sec_1 c -1 b the inurement prohibition serves to prevent the individuals who operate the organization from siphoning off any of a charity's income or assets for personal_use form arev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended december 20xx an organization is described in sec_501 only if no part of its net_earnings inures to the benefit of any private shareholder the inurement prohibition is designed to insure that organization’s assets are dedicated to exclusively furthering public purposes an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals inurement can take the form of questionable transactions that have no causal relationship to the organization's exempt purposes but result in some benefit to an insider the insider president is in a position to exercise control_over the organization's net_earnings as if they were his own by using them at will rather than within the limitations of a fiduciary capacity in effect president is using the public's net_earnings for his own benefit by using the organization's assets president has breached the private_inurement prohibition see john marshall law school v u s although the requirements for finding inurement or private benefit are similar inurement and private benefit differ in two key respects the first is that even a minimal amount of inurement results in disqualification for exempt status whereas private benefit must be more than quantitatively or qualitatively incidental in order to jeopardize tax exempt status the second is that inurement only applies to insiders individuals whose relationship with an organization offers them an opportunity to make use of the organization’s income or assets for personal gain whereas private benefit may accrue to anyone org has failed the operational requirement inurement in using a substantial amount of the organization’s assets for personal gain as discussed in sec_1_501_c_3_-1 transaction the transaction results in inurement because it provides a disproportionate benefit to an insider president is considered an insider private_inurement may be as straightforward as a cash payment to an insider when the organization has no obligation to pay put simply inurement is the use of an exempt organization’s assets to benefit an individual s connected to it on a personal level as a result such use means the organization does not exclusively serve the public note that the payment of personal expenses of an insider that the organization did not characterize as compensation at the time of payment may constitute inurement even when if added to compensation the total amount of compensation would be reasonable inurement can take the form of any as in the case of john marshall law school v u s the assets of org inured to the private benefit of president an officer of org the internal_revenue_code and regulations provide that an organization exempt under sec_501 can not allow its assets to benefit private interests an organization that allows their assets to benefit private interests is not exempt the not more than an insubstantial part of its activities standard of sec_1 c - c of the regulations can be understood by reference to better business bureau v united_states 316_us_279 which held that an organization which engaged in some educational activity but pursued nonprofit goals outside the scope of the statute was not exempt under sec_501 of the code the court stated that an organization is not operated exclusively for charitable purposes if it has a single noncharitable purpose that is substantial in nature this is form a rev department of the treasury - internal_revenue_service page -7- department of the treasury- internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended december 20xx true regardless of the number or importance of the organization's charitable purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations which further goals outside the scope of sec_501 there was no calendar of events for when the auctions took place how many vehicles were sold and the revenue received no billing information and no log books were kept as to where and when the pick ups and deliveries took place sec_6001 requires that every person liable for any_tax imposed by the code shall keep adequate_records org failed or lost to keep such records as required by this code section also sec_6033 requires every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements conclusion in the case of org the primary activity is to use the assets of the organization for personal gain org does not qualify for exemption from federal_income_tax as an organization described in sec_501 of the code because of the egregious nature as to which the assets of the organization were used for personal gain consequently we are proposing that org exemption from federal_income_tax be revoked as of january 20xx please file u s_corporation income_tax return form_1120 for tax periods ending december 20xx december 20xx and december 20xx contributions to your organization are not deductible under irc code sec_170 if you agree with our decision please sign and return form_6018 in the enclosed envelope if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position form acrev department of the treasury - internal_revenue_service page -8-
